Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,8-12,15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hou (US 2019/0375420) in view of Kodali et al. (US 2020/0086882).
Hou discloses a method for predicting a hazardous event from road-scene data comprising providing a neural network (par. 42), inputting road-scene data into the neural network (par. 42), and predicting with the neural network an occurrence of a hazardous event (pars. 29,45), and for providing graded alerts based on event seriousness (par. 45),  except for particularly stating that risk weights are provided based on an important portion of a predicted event.
Kodali teaches desirability of predicting hazardous events in a machine learning system for vehicles by inputting acceleration data (par. 15), and for assigning risk weight safety factor to event based on inputs such as gazing away from roadway (pars. 11,12,22-24- safety factor between zero and 100 for a warning event).
Since Hou teaches that “racing” is one type of hazardous event predicted (par. 42), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize acceleration as suggested by Kodali as an input to the prediction model, in order to give an alert when vehicle acceleration was excessive, and to provide risk weights based on gaze tracking, so that warnings could have been provided if collision event was imminent.

Hou further discloses a method of predicting hazardous event as set forth above with regard to claim 1, except for specifically stating that a sequence of hazardous event is input to neural network regarding claim 2.
However, Hou does teach that video sequences relating to dangerous road conditions are used to train a neural network (par. 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to input video road data to a neural network in a system as disclosed by Hou in conjunction with a system as disclosed by Kodali, since Hou teaches that road video sequences are used to train a neural network, and in order to train a network the video data would have had to have been manipulated by the network, requiring some type of data input to take place for such manipulation to occur.
 Hou discloses a method for predicting hazardous events using a neural network as set forth above with regard to claim 2, except for specifically stating that data captured relates to a high G event regarding claim 3.
Kodali teaches desirability of predicting hazardous events in a machine learning system for vehicles by inputting acceleration data (par. 15), the acceleration data corresponding to a high-G event.

Regarding claim 8, Hou teaches providing an alert (pars. 29,45).
Regarding claim 10, Hou teaches that road-scene data is video data (par. 42).
Regarding claim 9, Hou teaches that an alarm is “graded” as being pertinent if a score of over 80 points is associated with a particular dangerous event (par. 45).
Regarding claim 11, Hou teaches identifying plural videos in order to determine a prediction model (par. 27), and that consecutive images from the videos preceding an accident are examined (par. 42), consecutive images being functionally equivalent to one of ordinary skill in the art to a “pattern” .  
Claim 12 is rejected for the same reasons as set forth above with regard to claim 1, except for the use of an electronic control unit.  However, since Hou teaches use of processing unit 120, such would have performed the same functions as an electronic control unit, thus satisfying the claim language, applicant citing no particular limitations of a control unit that would not have been met by a processing unit.
Claims 15-17 are rejected for the same reasons as set forth above regarding claims 9,11 and 2, respectively.
Claim 19 is  rejected for the same reasons as set forth above regarding claim 12.
2.	Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of  Kodali et al. and Kumar et al. (10,994,727).
Hou and Kodali disclose a hazardous event prediction system as set forth above with regard to claim 1, except for particularly disclosing a risk weighted map based on hazardous event.  It is noted that Hou teaches providing risk weighted assessment of hazard based on comparison of sensed data to prediction model (pars. 28,45).
Furthermore, Kumar teaches mapping machine learning algorithm predictor to detected vehicle conditions to determine if a vehicle is about to be involved in an event (col. 11, line 60 – col. 12, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize mapping as suggested by Kumar in conjunction with a hazardous event prediction system as disclosed by Hou and Kodali, in order to allow a neural network to accurately compare stored predictor model data to current sensed vehicle data to determine if a hazardous event was about to occur.
Claim 13 is rejected for the same reasons as set forth above with regard to claim 7.
3.	Claims 4-6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Regarding arguments filed with the response on 9-16-22, arguments are moot in view of the current rejection of the claims in paragraphs 1-2 above.  Potentially allowable subject matter was indicated in the interview summary mailed on 9-19-22, but such subject matter has not been provided in the claims of record.
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/Primary Examiner, Art Unit 2689